Citation Nr: 0320843	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1964 to February 
1966, to include service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) and now returns following remand by the 
Board in August 1999.

The issue of entitlement to service connection for peripheral 
neuropathy, and the issue of entitlement to service 
connection for a back disability (reopened herein below) are 
discussed in the REMAND following the order section of this 
decision.


FINDINGS OF FACT

1.  In an unappealed February 1991 decision, the Board denied 
entitlement to service connection for a low back disability.

2.  The evidence received since the February 1991 Board 
decision includes evidence that is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received before that date.

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim to reopen.  Therefore, no 
further development of this matter is required to comply with 
the VCAA or the implementing regulations.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The Board denied entitlement to service connection for a low 
back disability in an unappealed decision dated in February 
1991.  At that time the Board cited to its October 1971 
decision, which determined that the veteran's back disorder 
had not been clinically manifested until several years after 
service.  In its February 1991 decision, the Board held that 
the evidence received since its 1971 decision was not new and 
material.  The Board noted that the additional evidence 
continued to show that a back disability was not objectively 
identified until years after service and that the record, 
when reviewed in its entirety, showed that any in-service 
back difficulties were acute and transitory and resolved 
without residuals.  

The evidence added to the record since the February 1991 
Board decision includes both private and VA medical evidence 
noting the veteran's chronic complaints of both low back and 
neurologic problems since an in-service injury, as documented 
in medical records in the claims file.  The private and VA 
records also note diagnostic and clinical findings indicative 
of a chronic low back disability.  Additionally, one 
Attending Physician's statement, dated in August 1966, 
reflects that the veteran began having back problems in 
August 1966 but had originally had an injury during service 
in 1965.  That statement indicates the veteran was disabled 
from work for a period of time in late 1966.  The above tend 
to support the veteran's assertion of continuing back 
disability from the time of the in-service injury, without 
resolution of symptoms as noted in the Board's February 1991 
decision.  

Moreover, the Board notes that subsequent to the February 
1991 Board decision, the veteran appeared for VA examination 
in August 2000.  That VA examiner reviewed the veteran's 
service medical records and other evidence in the claims file 
and discussed the veteran's in-service exposure to 
herbicides, his in-service back complaints, and his 
continuous lower extremity and back complaints since service 
discharge.  The examiner cited to motor dysfunction, a 
sensory decrease in the lower extremities, radiating lumbar 
pain, bulging discs and decreased temperature sensation in 
the feet.  The examiner concluded that the veteran had "a 
very slowly progressive syndrome affecting peripheral nerves 
and at least corticospinal tracts" and stated that such was 
more likely than not due to toxic and/or traumatic exposure 
consistent with the veteran's service history.  The examiner 
also stated an inability to determine whether there were 
other superimposed neurologic conditions affecting the 
veteran.  This medical opinion is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly consider the 
merits of the veteran's claim.  Accordingly, it is both new 
and material.  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for low back disability is granted.


REMAND

As a result of the Board's foregoing decision granting 
reopening of the veteran's claim, the reopened claim must be 
considered by the RO on a de novo basis.

The claims files contain medical statements relevant to the 
onset and etiology of currently existing back disability, but 
such are either inconsistent or lack clarity.  The Board also 
notes that in its August 1999 remand it instructed the RO to 
schedule the veteran for a VA examination to determine the 
etiology of existing neuropathy, particularly to determine 
whether the veteran has peripheral neuropathy that is 
causally related to herbicide exposure or otherwise related 
to active service.  The report of a VA examination conducted 
in August 2000 discusses both the veteran's neurologic and 
back complaints and attributes the veteran's overall problems 
to toxic exposure and/or trauma; however, the examiner did 
not sufficiently identify the currently present disorders.  
In addition, the examiner suggested that a second opinion 
might be beneficial.

In light of these circumstances, the Board has determined 
that further development of the record is in order.

Accordingly, these claims are REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present low back disorders.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should identify each 
currently present low back disorder and 
provide an opinion with respect to each 
disorder as to whether it is more likely 
than not, less likely than not or as 
likely as not that the disorder had its 
onset during the veteran's active 
military service or is otherwise related 
to the veteran's active military service.  
The examiner should include consideration 
of the veteran's presumed exposure to 
herbicide agents during service and his 
reported in-service back injury.  

The rationale for all opinions offered 
must be provided.  

2.  The veteran also should be scheduled 
for an examination by a physician with 
appropriate expertise to determine if he 
has peripheral neuropathy and if so 
whether it is etiologically related to 
service.  The claims files must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

If the veteran is found to have 
peripheral neuropathy, the examiner 
should provide an opinion as to whether 
it is more likely than not, less likely 
than not or as likely as not that the 
disorder had its onset during the 
veteran's active military service or is 
otherwise related to the veteran's active 
military service.  The examiner should 
include consideration of the veteran's 
presumed exposure to herbicide agents 
during service.  

The rationale for all opinions offered 
must be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's reopened claim for service 
connection for low back disability on a 
de novo basis.  It should also 
readjudicate the veteran's claim for 
service connection for peripheral 
neuropathy.  If it is determined that the 
veteran's claimed symptoms are due a 
disorder other than peripheral neuropathy 
or a back disorder, the RO should 
adjudicate the issue of entitlement to 
service connection for the diagnosed 
disorder.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


